DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 25, 2020 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (U.S. Patent 4,975,653, hereafter Kennedy) in view of Wang et al. (U.S. Patent 6,429,734, hereafter Wang) in view of Pakala et al. (“Voltage Buffer Compensation using Flipped Voltage Follower in a Two-Stage CMOS Op-amp” cited in the Information Disclosure Statement filed October 1, 2019, hereafter Pakala).
Claim 1:  Kennedy teaches a filter network (Figure 1), comprising: 

a passive filter (128, 129) coupled to the active filter and configured to add at least one pole to the transfer function of the filter network (inherent); and 
a non-inverting amplifier (130) having an input coupled to the passive filter and an output coupled to the active filter (via 127).  Kennedy does not specifically teach that the amplifier comprises a first input, a second input, a first output and a second output.  Wang teaches two active filter modules (68 and 70) coupled to differential input signals (60 and 62), where each active filter module would comprise an amplifier (124 of Kennedy), and the combined active filter module would comprise a first input (to 60), a second input (to 62), a first output and a second output (to each 128, 129 of Kennedy); 
the passive filter comprising at least one first passive component coupled to the first output of the amplifier and at least one second passive component coupled to the second output of the amplifier (each 128, 129 of Kennedy); and
a non-inverting amplifier (each non-inverting amplifier formed by 130, 132 and 121 of Kennedy) having a first input coupled to the at least first passive component (from one 128, 129 of Kennedy), a second input coupled to the at least one second passive component (from other 128, 129 of Kennedy), a first output and a second output coupled to the first and second inputs of the amplifier (via each 127 of Kennedy).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the circuit of Wang in the circuit of Kennedy to 
Kennedy does not specifically teach that the non-inverting amplifier does not include an operational amplifier. Pakala teaches non-inverting amplifier (Figure 2) that does not include an operational amplifier. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the non-inverting amplifier taught by Pakala as the non-inverting amplifier taught by Kennedy in the circuit of Kennedy and Wang to provide high current sinking ability (Section II, subsection A).

Claim 2:  Kennedy further teaches that the at least one first passive component comprises a capacitor (129).  

Claim 3:  Kennedy further teaches that the at least one first passive component further comprises a resistor (128).  

Claim 4:  Kennedy further teaches that the capacitor (129) has a first terminal coupled between the resistor (128) and the first input of the non-inverting amplifier (130) and a second terminal coupled to a reference potential (192).  

Claim 5:  Kennedy further teaches that the transfer function of the filter network has at least two poles and at least two zeros (Figure 1).  



Claim 7:  Kennedy further teaches that the active filter comprises: 
a resistor (127) coupled between the first output of the non-inverting amplifier and the first input of the amplifier; and 
a capacitor (125) coupled between the first output of the amplifier and the first input of the amplifier.   

Claims 8 and 16:  Kennedy teaches the limitations of claims 1 and 12 above.  Kennedy does not specifically teach that the amplifier has an open-loop gain that is at least 10 times larger than an open-loop gain of the non-inverting amplifier.  However, the selection of an open-loop gain that is at least 10 times larger would have been chosen to ensure an optimal performance of the circuit (column 6 lines 18-21).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an open-loop gain that is at least 10 times larger when employing the filter network of claim 8 to maximize the overall performance of the filter network.  Furthermore, such a provision of selecting a specific gain involves only routine design expedient.

Claim 9:  Kennedy teaches the limitations of claim 8 above.  Kennedy does not specifically teach that the open-loop gain of the amplifier is between 10 and 100 times larger than the open-loop gain of the non-inverting amplifier.  However, the selection of 

Claim 10:  Wang further teaches a filter (Figure 3) comprising a common mode voltage sensing circuit (74) configured to measure a common mode voltage output by the non-inverting amplifier and generate a control signal for the amplifier based on the measured common mode voltage output by the voltage buffer (via 74).

Claim 11:  Pakala further teaches the non-inverting amplifier (Figure 2) comprises: 
a current source (ICD); and 
a transistor (MCD) coupled to the current source, the transistor having a gate terminal coupled to the first input of the non-inverting amplifier (VIN) and a source terminal coupled to the first output of the non-inverting amplifier (VOUT).

Claim 12:  Kennedy teaches a filter network (Figure 1), comprising: 
an amplifier (124) having an input and an output; 
a passive filter (128, 129) coupled to the output of the amplifier and configured to add at least one pole to a transfer function of the filter network (inherent); 

a circuit package housing at least the amplifier, the passive filter, and the voltage buffer (inherent).  Kennedy does not specifically teach that the amplifier comprises a first input, a second input, a first output and a second output.  Wang teaches two active filter modules (68 and 70) coupled to differential input signals (60 and 62), where each active filter module would comprise an amplifier (124 of Kennedy), and the combined active filter module would comprise a first input (to 60), a second input (to 62), a first output and a second output (to each 128, 129 of Kennedy); 
the passive filter comprising at least one first passive component coupled to the first output of the amplifier and at least one second passive component coupled to the second output of the amplifier (each 128, 129 of Kennedy); and
a non-inverting amplifier (each non-inverting amplifier formed by 130, 132 and 121 of Kennedy) having a first input coupled to the at least first passive component (from one 128, 129 of Kennedy), a second input coupled to the at least one second passive component (from other 128, 129 of Kennedy), a first output and a second output coupled to the first and second inputs of the amplifier (via each 127 of Kennedy).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the circuit of Wang in the circuit of Kennedy to enable the use of differential processing, which eliminates common mode noise (column 3 lines 3-10).
Kennedy does not specifically teach that the non-inverting amplifier does not include an operational amplifier. Pakala teaches non-inverting amplifier (Figure 2) that 

Claim 13:  Kennedy further teaches a resistor (128) coupled between the first output of the voltage buffer and the first input of the amplifier; and 
a capacitor (129) coupled between the first output of the amplifier and the first input of the amplifier.  

Claim 14:  Kennedy further teaches that the passive filter is a resistor-capacitor filter (128, 129).  

Claim 15:  Kennedy further teaches that the passive filter comprises: 
a resistor (128) coupled between the first output of the amplifier and the first input of the voltage buffer; and 
a capacitor (129) having a first terminal coupled between the resistor and the first input of the voltage buffer and a second terminal coupled to a reference potential (192).  

Claim 17:  Kennedy teaches a filter network (Figure 1), comprising: 
an amplifier (124) having an input and an output; 

a voltage buffer (formed by 130, 132 and 121) means having an input coupled to the passive filter and an output coupled to the input of the amplifier (via 127).  Kennedy does not specifically teach that the amplifier comprises a first input, a second input, a first output and a second output.  Wang teaches two active filter modules (68 and 70) coupled to differential input signals (60 and 62), where each active filter module would comprise an amplifier (124 of Kennedy), and the combined active filter module would comprise a first input (to 60), a second input (to 62), a first output and a second output (to each 128, 129 of Kennedy); 
the passive filter comprising at least one first passive component coupled to the first output of the amplifier and at least one second passive component coupled to the second output of the amplifier (each 128, 129 of Kennedy); and
a non-inverting amplifier (each non-inverting amplifier formed by 130, 132 and 121 of Kennedy) having a first input coupled to the at least first passive component (from one 128, 129 of Kennedy), a second input coupled to the at least one second passive component (from other 128, 129 of Kennedy), a first output and a second output coupled to the first and second inputs of the amplifier (via each 127 of Kennedy).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the circuit of Wang in the circuit of Kennedy to enable the use of differential processing, which eliminates common mode noise (column 3 lines 3-10).


Claim 18:  Pakala further teaches the voltage buffer means (Figure 2) comprises: 
a first current source (2IFVF); and 
a first transistor (MFFVF) coupled to the first current source, the first transistor having a gate terminal coupled to the first input of the voltage buffer and a source terminal coupled to the first output of the voltage buffer.

Claim 19:  The combined circuit further teaches a second current source (IFVF) coupled to the source terminal of the first transistor; and 
a second transistor (M2) having a gate terminal coupled to the first transistor and a drain terminal coupled to the first output of the voltage buffer.  

Claim 20:  The combined circuit further teaches a second current source (IFVF); 
a second transistor (M2) having a gate terminal coupled to the second current source and a drain terminal coupled to the first output of the voltage buffer; and 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O TOOLE whose telephone number is (571)270-1273.  The examiner can normally be reached on Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842